UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008. or £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51906 SILICON SOUTH, INC. (Exact name of registrant as specified in its charter) Nevada 77-0458478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 251 Jeanell Dr., Suite 3, Carson City, NV 89703 (Zip Code) (Address of principal executive offices) 702-234-4148 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.SYes £No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company)Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).SYes£No As of May 13, 2008, there were 7,315,500 shares of common stock, $.001 par value, issued and outstanding. 1 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2008 and 2007 and for the periods then ended have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2007 audited financial statements.The results of operations for the periods ended March 31, 2008 and 2007 are not necessarily indicative of the operating results for the full year. 2 SILICON SOUTH, INCORPORATED CONDENSED BALANCE SHEET March 31, 2008 and December 31, 2007 Unaudited December 31, 2007 ASSETS 2008 Current assets Cash in bank $ 33 $ 0 Deposits on hand Inventory Total current assets 33 0 Total assets $ 33 $ 0 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Bank deficit $ 0 $ 17 Accounts payable 8,787 1,884 Accrued interest 37,405 34,944 State corporate tax payable 5,600 4,800 Total current liabilities 51,792 41,645 Notes payable related parties 83,608 81,233 Total liabilities 135,400 122,878 Shareholders' deficit Common stock, 50,000,000 shares authorized, 7,315,500 outstanding 7,315 7,315 Paid in capital 140,785 Retained deficit (283,467) (270,978) Total shareholders' equity (135,367) (263,663) Total liabilities and shareholders' equity $ 33 $ (140,785) The accompanying notes are an integral part of these financial statements 3 SILICON SOUTH, INCORPORATED CONDENSED STATEMENT OF OPERATIONS For the three months ended March 31, 2008 and 2007 2008 2007 Sales $ 0 $ 0 Cost of Goods 0 0 Gross profit 0 0 Expenses Bank charges 0 32 Other costs 6,618 Professional fees 2,610 1,452 Total expenses 9,228 1,484 Net loss from operations (9,228) (1,484) Other income (expense) Loss on sale 0 0 Interest expense (2,462) (1,950) State corporate tax expense (800) (800) Total other income (expense) (3,262) (2,750) Net income (loss) $ (12,490) $ (4,234) Loss per common share $ (0.01) $ (0.01) Weighted average of shares outstanding 7,315,500 7,315,500 The accompanying notes are an integral part of these financial statements 4 SILICON SOUTH, INCORPORATED CONDENSED STATEMENT OF SHAREHOLDERS' DEFICIT For the three months ended March 31, 2008 and 2007 Common stock Paid In Retained Shares Amount Capital Deficit Total December 31, 2006 7,315,500 $ 7,315 $ 140,785 $ (248,768) $ (100,668) Net loss for period (4,234) (4,234) March 31, 2007 7,315,500 $ 7,315 $ 140,785 $ (253,002) $ (104,902) December 31, 2007 7,315,500 $ 7,315 $ 140,785 $ (270,978) $ (122,878) Net loss for period (12,490) (12,490) March 31, 2008 7,315,500 $ 7,315 $ 140,785 $ (283,467) $ (135,367) The accompanying notes are an integral part of these financial statements 5 SILICON SOUTH, INCORPORATED CONDENSED STATEMENT OF CASH FLOWS-INDIRECT METHOD For the three months ended March 31, 2008 and 2007 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (12,490) $ (4,234) Adjustment to reconcile net to net cash provided by operating activities Increase in accrued interest 2,462 1,950 Increase in state franchise tax 800 Loss on transfer of assets 0 Increase in accounts payable 6,903 (664) Increase (decrease) in current liabilities 0 0 NET CASH PROVIDED BY OPERATING ACTIVITIES (2,325) (2,948) INVESTING ACTIVITIES Assets transferred 0 0 NET CASH USED IN INVESTING ACTIVITIES 0 FINANCING ACTIVITIES Bank overdraft (17) Sale of common stock 0 Borrowings from shareholder 2,375 2,916 NET CASH REALIZED FROM FINANCING ACTIVITIES 2,358 2,916 INCREASE IN CASH AND CASH EQUIVALENTS 33 (32) Cash and cash equivalents at the beginning of the year 0 114 CASH AND CASH EQUIVALENTS AT YEAR END $ 33 $ 82 The accompanying notes are an integral part of these financial statements 6 Silicon South, Inc Footnotes to the Condensed Financial Statements March 31, 2008 and 2007 1. Organization and basis of presentation Basis of presentation The accompanying interim condensed financial statements are unaudited, but in the opinion of management of Silicon South, Inc. (the Company), contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at March 31, 2008, the results of operations for the three months ended March 31, 2008 and 2007, and cash flows for the three months ended March 31, 2008 and 2007.The balance sheet as of December 31, 2007 is derived from the Company’s audited financial statements. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading. For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007, as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expense during the reporting period.Actual results could differ from those estimates. The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending December 31, 2008. Description of business The Company was incorporated under the laws of the State of Nevada on June 20, 1997. The Company for the past several years has had no activity.Silicon South, Inc (the “Company) is a shell entity that is in the market for a merger with an appropriate company. Net loss per share Basic earnings per share is computed by dividing net income available to common stockholders by the weighted average number of common shares outstanding during the period. 2. New accounting pronouncements The following accounting pronouncements if implemented would have no effect on the financial statements of the Company. In March 2008, the FASB issued Statement of Financial Accounting Standards ("SFAS") No.161, Disclosures about Derivative Instruments and Hedging Activities (SFAS161). SFAS161 amends and expands the disclosure requirements of SFAS 133, Accounting for Derivative Instruments and Hedging Activities. It requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. This statement is effective for financial statements issued for fiscal years beginning after November15, 2008. 7 Silicon South, Inc Footnotes to the Condensed Financial Statements March 31, 2008 and 2007 In December 2007, the FASB issued SFAS No.141 (revised 2007), Business Combinations (SFAS141R). SFAS141R significantly changes the accounting for business combinations in a number of areas including the treatment of contingent consideration, preacquisition contingencies, transaction costs, in-process research and development, and restructuring costs. In addition, under SFAS141R, changes in an acquired entity's deferred tax assets and uncertain tax positions after the measurement period will impact income tax expense. SFAS141R is effective for fiscal years beginning after December15, 2008. The Emerging Issues Task Force (EITF) reached consensuses on EITF Issue No.06-04, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements (EITF 06-04) and EITF Issue No.06-10, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements (EITF06-10), which require that a company recognize a liability for the postretirement benefits associated with endorsement and collateral assignment split-dollar life insurance arrangements. The Company is currently evaluating the impact, if any, that the provisions of EITF06-04 and EITF06-10 will have on its consolidated financial statements. In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 157 (“FAS 157”), Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements. FAS 157 applies under other accounting pronouncements that require or permit fair value measurements. Prior to FAS 157, there were different definitions of fair value and limited guidance for applying those definitions in GAAP. Moreover, that guidance was dispersed among the many accounting pronouncements that require fair value measurements. Differences in that guidance created inconsistencies that added to the complexity in applying GAAP. The changes to current practice resulting from the application of FAS 157 relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements. FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company does not expect the adoption of FAS 157 to have an effect on its financial statements. In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No.109 (FIN48). FIN48 prescribes a comprehensive model of how a company should recognize, measure, present, and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return. 3. Related party transaction Various founders of the Company have performed consulting services for which the Company has paid them consulting fees as votedon during the initial board of directors meeting. There were no monies paid during the three months ended March 31, 2008 and 2007. The Company borrowed $50 from various related parties and shareholders of the Company for working capital purposes as of March 31, 2008. 4. Three Month Data 20072006 Revenue$ 0
